
	
		I
		112th CONGRESS
		1st Session
		H. R. 2498
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Guinta, Ms. Tsongas,
			 Mr. Grimm,
			 Mr. Markey,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Grijalva,
			 Ms. Clarke of New York,
			 Mr. Capuano, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 36, United States Code, to encourage the
		  nationwide observance of two minutes of silence each Veterans
		  Day.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Day Moment of Silence
			 Act.
		2.Observance of
			 Veterans Day
			(a)Two minutes of
			 silenceChapter 1 of title
			 36, United States Code, is amended by adding at the end the following new
			 section:
				
					145.Veterans
				DayThe President shall issue
				each year a proclamation calling on the people of the United States to observe
				two minutes of silence on Veterans Day, beginning at 2:11 p.m. eastern time, in
				honor of the service and sacrifice of veterans throughout the history of the
				Nation.
					.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 1 of title 36, United States Code, is amended by adding at
			 the end the following new item:
				
					
						145. Veterans
				Day.
					
					.
			
